Citation Nr: 0824551	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  99-19 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
February 1964 to July 1964.  He had other periods of ACDUTRA, 
including beginning in July 1967 (15 days), July 1968 (15 
days), and July 1969 (15 days).  Subsequent service in the 
United States Army Reserve is also indicated by the evidence 
of record.  The appellant is the widow of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in March 2008, 
which vacated an October 2006 Board decision and remanded the 
case for additional development.  The issues initially arose 
from a June 1999 rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 C.F.R. § 3.159. 

The Court Order in this appeal was based upon a Joint Motion 
for Remand between the parties which indicates that this 
appeal should be remanded to obtain several types of evidence 
before a final determination is rendered.  First, the parties 
note that, before his death, the veteran testified during a 
hearing at the RO that, when he was assigned to the Pine 
Bluff Arsenal in Arkansas during multiple ACDUTRA periods, he 
was exposed to toxic chemicals, mustard gas, and phosgene 
used in bombs.  During development, however, VA asked the 
Army only about the veteran's exposure for his ACDUTRA period 
in 1964, and the Army misunderstood the request and reported 
that the veteran had not participated in mustard gas testing.  
Hence, on remand, the AMC/RO should attempt to obtain 
information on the veteran's possible exposure to toxic 
chemicals, mustard gas, and phosgene during all of his 
periods of ACDUTRA.

Second, the parties requested the Court to order that the RO 
contact the veteran's former fellow reservist, R.U., to 
corroborate the veteran's reported exposure to chemicals.  
The Board notes that while this appeal was pending before the 
Court, the appellant submitted to the RO signed statements 
from R.U. and R.W.C., Jr., the veteran's platoon sergeant at 
the Pine Bluff Arsenal.  The parties noted in the Joint 
Remand that there was some confusion whether the RO, or the 
veteran and appellant, had a list of names of former service 
members who had served with the veteran at the Pine Bluff 
Arsenal.  Further, it appears that VA had requested the 
appellant to provide the names of those service members who 
both served at the Pine Bluff Arsenal and were similarly 
disabled due to chemical exposure.  The Joint Motion notes 
that VA should have requested the identities of those 
individuals with knowledge of the veteran's possible exposure 
to chemicals.  Hence, on remand, the AMC/RO should ask the 
appellant and her representative to provide any information 
they have pertaining to any of the veteran's fellow service 
members, in addition to R.U. and R.W.C., Jr., who had 
knowledge of the veteran's handling of chemicals at the Pine 
Bluff Arsenal.

Finally, the parties in the Joint Motion note that the 
appellant should be free to submit any additional evidence 
and argument regarding her claims.  Hence, on remand the 
AMC/RO also should obtain and associate with the claims file 
all outstanding VA and private medical records connected with 
the appellant's claims that are not already associated with 
the claims file. 

The Board also notes that during the pendency of this appeal, 
the RO began adjudicating the appellant's claim to reopen 
these issues in January 2008, and that the RO incorrectly 
implied that the June 1999 rating decision and the Board 
decision of October 2006 were final.  However, the June 1999 
decision is the subject of this appellate process and the 
Court, in its March 2008 Order, has vacated the Board's 
October 2006 decision.  Hence, on remand the AMC/RO should 
study and apply the Court's Order and Joint Remand of March 
2008 and notify the appellant accordingly.  

A review of the veteran's service personnel records reveals 
that beginning on December 21, 1965, and through the 
remainder of his military career, the veteran's military 
occupational specialty (MOS) was "first cook".  However, 
prior to that time, his MOS was ammunition specialist.  

The Board also notes that during the pendency of this appeal, 
the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice pursuant to Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the appellant 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate her claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In addition, the AMC/RO 
should study and apply the Court's Order 
and Joint Remand of March 2008 and notify 
the appellant accordingly.  

2.  The AMC/RO should contact the 
appellant and her representative and 
request that they identify the names, and 
if possible the addresses, of any service 
members besides R.U. and R.W.C., Jr., who 
served with the veteran at the Pine Bluff 
Arsenal during his periods of ACDUTRA.  
The AMC/RO should request that the 
appellant provide a complete history of 
the veteran's employment prior, during and 
subsequent to his military career, 
complete with names, addresses and 
approximate dates of employment.  The 
AMC/RO also should request that the 
appellant and her representative identify 
the names, addresses, and approximate 
dates of treatment for any health care 
providers, VA or private, who may possess 
additional records pertinent to the claims 
on appeal and whose records are not yet 
associated with the claims folder.  After 
the appellant has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
appellant, a notation to that effect 
should be inserted in the file.  The 
appellant and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the appellant 
the opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should attempt to obtain 
from Department of the Army and Army 
Reserve officials information and records 
on the veteran's possible exposure to 
toxic chemicals, the chemicals used to 
manufacture mustard gas, and phosgene 
during all of his periods of ACDUTRA, 
including: active duty for training from 
February 1964 to July 1964; ACDUTRA 
beginning in July 1967 (15 days); ACDUTRA 
beginning in July 1968 (15 days); and 
ACDUTRA beginning in July 1969 (15 days).

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
AMC/RO may, if necessary, request another 
medical opinion from a VA neurologist.  
Following a review of the claims folder, 
that physician may issue an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the veteran's dementia 
disability was related to in-service 
chemical exposure.  The examiner must 
specifically address other possible 
etiological factors, such as alcohol and 
tobacco use, as well as family history and 
post-service occupational hazards.  Prior 
to any medical opinion, the claims folder 
must be made available to the physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  All opinions rendered by the 
physician are to include sustainable 
reasons and bases to support the opinions.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

